Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED May 30, 2001).

Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15, 17, and 20 of U.S. Patent No. 11106742. Although the claims at issue are not identical, they are not patentably distinct from each other because as below

Application: 17459404
Patent 11106742
Claim 1
A method of operating a health tracking system having a processor and a database configured to store a plurality of data records, each of the plurality of data records comprising at least a descriptive string and nutritional data regarding a respective consumable item, the method comprising:

receiving, with the processor, a query string;
retrieving, with the processor, a first data record of the plurality of data records and a second data record of the plurality of data records from the database;












generating, with the processor, (i) a first nutrition information vector from the nutritional data of the first data record and (ii) a second nutrition information vector from the nutritional data of the second data record; 
generating, with the processor, a third nutrition information vector based on the query string, using an embedding function of a machine learning model, the embedding function being learned in a training process of the machine learning model; and 
determining, with the processor, which of the first data record and the second data record is more relevant to the query string based at least in part on the first nutrition information vector, the second nutrition information vector, and the third nutrition information vector.

Claim 1
A method of operating a health tracking system having a processor and a database configured to store a plurality of data records, each of the plurality of data records comprising at least a descriptive string and nutritional data regarding a respective consumable item, the method comprising:

receiving, with the processor, a query string;
retrieving, with the processor, a first data record of the plurality of data records and a second data record of the plurality of data records from the database;
generating, with the processor, (i) a first feature vector based on the descriptive string of the first data record, (ii) a second feature vector based on the descriptive string of the second data record, and (iii) a third feature vector based on the query string, using at least one first embedding function of a machine learning model, the at least one first embedding function being learned in a training process of the machine learning model; 
generating, with the processor, (i) a first nutrition information vector from the nutritional data of the first data record and (ii) a second nutrition information vector from the nutritional data of the second data record; 
generating, with the processor, a third nutrition information vector based on the query string, using a second embedding function of the machine learning model, the second embedding function being learned in the training process of the machine learning model; and
determining, with the processor, which of the first data record and the second data record is more relevant to the query string based on the first feature vector, the second feature vector, the third feature vector, first nutrition information vector, the second nutrition information vector, and the third nutrition information vector.
Claim 2
The method according to claim 1, wherein the embedding function is a second embedding function, 





the method further comprising generating, with the processor, at least one feature vector using at least one first embedding function of the machine learning model, the at least one first embedding function being learned in the training process of the machine learning model.

Claim 1
... generating, with the processor, a third nutrition information vector based on the query string, using a second embedding function of the machine learning model, the second embedding function being learned in the training process of the machine learning model...

generating, with the processor, (i) a first feature vector based on the descriptive string of the first data record, (ii) a second feature vector based on the descriptive string of the second data record, and (iii) a third feature vector based on the query string, using at least one first embedding function of a machine learning model, the at least one first embedding function being learned in a training process of the machine learning model; 
Claim 3
The method according to claim 2, wherein the at least one feature vector includes (i) a first feature vector based on the descriptive string of the first data record, (ii) a second feature vector based on the descriptive string of the second data record, and (iii) a third feature vector based on the query string.

Claim 1
“... generating, with the processor, (i) a first feature vector based on the descriptive string of the first data record, (ii) a second feature vector based on the descriptive string of the second data record, and (iii) a third feature vector based on the query string...”
Claim 4
The method according to claim 3, wherein the act of determining which of the first data record and the second data record is more relevant to the query string includes: determining, with the processor, (i) a first distance between the first feature vector and the third feature vector and (ii) a second distance between the second feature vector and the third feature vector, using a first distance function; and determining, with the processor, (i) a third distance between the first nutrition information vector and the third nutrition information vector and (ii) a fourth distance between the second nutrition information vector and the third nutrition information vector, using a second distance function.
Claim  2
The method according to claim 1, wherein the act of determining which of the first data record and the second data record is more relevant to the query string includes: determining, with the processor, (i) a first distance between the first feature vector and the third feature vector and (ii) a second distance between the second feature vector and the third feature vector, using a first distance function; and determining, with the processor, (i) a third distance between the first nutrition information vector and the third nutrition information vector and (ii) a fourth distance between the second nutrition information vector and the third nutrition information vector, using a second distance function.
Claim 5
The method according to claim 4, wherein the act of determining which of the first data record and the second data record is more relevant to the query string includes:
determining, with the processor, a first total distance as a sum of the first distance and the third distance;
determining, with the processor, a second total distance as a sum of the second distance and the fourth distance; and
determining, with the processor, which of the first data record and the second data record is more relevant to the query string based on a comparison of the first total distance and the second total distance, the first data record being more relevant to the query string if the first total distance is less than the second total distance, the second data record being more relevant to the query string if the second total distance is less than the first total distance.
Claim 3
The method according to claim 2, wherein the act of determining which of the first data record and the second data record is more relevant to the query string includes: 
determining, with the processor, a first total distance as a sum of the first distance and the third distance;
determining, with the processor, a second total distance as a sum of the second distance and the fourth distance; and
determining, with the processor, which of the first data record and the second data record is more relevant to the query string based on a comparison of the first total distance and the second total distance, the first data record being more relevant to the query string if the first total distance is less than the second total distance, the second data record being more relevant to the query string if the second total distance is less than the first total distance.
Claim 6
The method according to claim 3, wherein the act of generating the first feature vector, the second feature vector, and the third feature vector includes:
generating, with the processor, (i) a first numeric matrix representing words contained in the descriptive string of the first data record, (ii) a second numeric matrix representing words contained in the descriptive string of the second data record, and (iii) a third numeric matrix representing words contained in the query string; and 
generating, with the processor, (i) the first feature vector based on the first numeric matrix, (ii) the second feature vector based on the second numeric matrix, and (iii) the third feature vector based on the third numeric matrix, using the at least one first embedding function of the machine learning model.
Claim 4
The method according to claim 1, wherein the act of generating the first feature vector, the second feature vector, and the third feature vector includes:
generating, with the processor, (i) a first numeric matrix representing words contained in the descriptive string of the first data record, (ii) a second numeric matrix representing words contained in the descriptive string of the second data record, and (iii) a third numeric matrix representing words contained in the query string; and
generating, with the processor, (i) the first feature vector based on the first numeric matrix, (ii) the second feature vector based on the second numeric matrix, and (iii) the third feature vector based on the third numeric matrix, using the at least one first embedding function of the machine learning model.
Claim  7
 The method according to claim 6, wherein each of the first numeric matrix, the second numeric matrix, and the third numeric matrix are composed of a plurality of one-hot vectors, each representing individual words.
Claim 5
The method according to claim 4, wherein each of the first numeric matrix, the second numeric matrix, and the third numeric matrix are composed of a plurality of one-hot vectors, each representing individual words.
Claim 8
The method according to claim 3, wherein the at least one first embedding function and the second embedding function each include a different Long Short Term Memory (LSTM).
Claim 6
The method according to claim 1, wherein the at least one first embedding function and the second embedding function each include a different Long Short Term Memory (LSTM).
Claim 9
The method according to claim 1, wherein the act of generating the first nutrition information vector and the second nutrition information vector includes:
forming, with the processor, the first nutrition information vector with values equal to an energy content from the first data record, a fat content from the first data record, a carbohydrate content from the first data record, and a protein content from the first data record; and
forming, with the processor, the second nutrition information vector with values equal to an energy content from the second data record, a fat content from the second data record, a carbohydrate content from the second data record, and a protein content from the second data record.
Claim 7
The method according to claim 1, wherein the act of generating the first nutrition information vector and the second nutrition information vector includes:
forming, with the processor, the first nutrition information vector with values equal to an energy content from the first data record, a fat content from the first data record, a carbohydrate content from the first data record, and a protein content from the first data record; and
forming, with the processor, the second nutrition information vector with values equal to an energy content from the second data record, a fat content from the second data record, a carbohydrate content from the second data record, and a protein content from the second data record.
Claim 10
The method according to claim 9, wherein the act of generating the first nutrition information vector and the second nutrition information vector includes:
normalizing, with the processor, the energy content, the fat content, the carbohydrate content, and the protein content of the first nutrition information vector and of the second nutrition information vector on one of (i) a per-unit-mass basis, (ii) a per- unit-weight basis, and (iii) a per-unit-volume basis.
Claim 8
The method according to claim 7, wherein the act of generating the first nutrition information vector and the second nutrition information vector includes:
normalizing, with the processor, the energy content, the fat content, the carbohydrate content, and the protein content of the first nutrition information vector and of the second nutrition information vector on one of (i) a per-unit-mass basis, (ii) a per-unit-weight basis, and (iii) a per-unit-volume basis.
Claim 11
The method according to claim 1 further comprising:
training, with the processor, the machine learning model using a plurality of training inputs, each training input including (i) a training query string, (ii) a first descriptive string and first nutritional data labeled as corresponding to a relevant candidate, and (iii) a second descriptive string and second nutritional data labeled as corresponding to an irrelevant candidate, parameter values of the at least one embedding function and of the second embedding function being learned during the training. 
Claim 9
The method according to claim 1 further comprising:
training, with the processor, the machine learning model using a plurality of training inputs, each training input including (i) a training query string, (ii) a first descriptive string and first nutritional data labeled as corresponding to a relevant candidate, and (iii) a second descriptive string and second nutritional data labeled as corresponding to an irrelevant candidate, parameter values of the at least one embedding function and of the second embedding function being learned during the training.
Claim 12
The method according to claim 1 further comprising:
transmitting, with a transceiver of the health tracking system, a list of data records of the plurality of data records to an electronic device of a user of the health tracking system, the list of data records at least including the first data record and the second data record, a relative sorting of the first data record and the second data record in the list of data records depending on the determination of which of the first data record and the second data record is more relevant to the query string.
Claim 10
The method according to claim 1 further comprising:
transmitting, with a transceiver of the health tracking system, a list of data records of the plurality of data records to an electronic device of a user of the health tracking system, the list of data records at least including the first data record and the second data record, a relative sorting of the first data record and the second data record in the list of data records depending on the determination of which of the first data record and the second data record is more relevant to the query string.
Claim 13
A health tracking system comprising:
a database configured to store a plurality of data records, each of the plurality of data records comprising at least a descriptive string and nutritional data regarding a respective consumable item; and 
a data processor in communication with the database, the data processor being configured to:
receive a query string; 
retrieve from the database a first data record of the plurality of data records and a second data record of the plurality of data records based on the query string;












generate (i) a first nutrition information vector from the nutritional data of the first data record and (ii) a second nutrition information vector from the nutritional data of the second data record; 
generate a third nutrition information vector based on the query string, using an embedding function of a machine learning model, the embedding function being learned in the training process of the machine learning model;
determining which of the first data record and the second data record is more relevant to the query string based at least in part on the first nutrition information vector, the second nutrition information vector, and the third nutrition information vector; and


transmit a list of data records of the plurality of data records to an electronic device of a user of the health tracking system, the list of data records at least including the first data record and the second data record, a relative sorting of the first data record and the second data record in the list of data records depending on the determination of which of the first data record and the second data record is more relevant to the query string.
Claim 11
A health tracking system comprising:
a database configured to store a plurality of data records, each of the plurality of data records comprising at least a descriptive string and nutritional data regarding a respective consumable item; and 
a computer processor in communication with the database, the computer processor being configured to: 
receive a query string; 
retrieve from the database a first data record of the plurality of data records and a second data record of the plurality of data records based on the query string; 
generate (i) a first feature vector based on the descriptive string of the first data record, (ii) a second feature vector based on the descriptive string of the second data record, and (iii) a third feature vector based on the query string, using at least one first embedding function of a machine learning model, the at least one first embedding function being learned in a training process of the machine learning model; 
generate (i) a first nutrition information vector from the nutritional data of the first data record and (ii) a second nutrition information vector from the nutritional data of the second data record;
generate a third nutrition information vector based on the query string, using a second embedding function of the machine learning model, the second embedding function being learned in the training process of the machine learning model; 
determining which of the first data record and the second data record is more relevant to the query string based on the first feature vector, the second feature vector, the third feature vector, first nutrition information vector, the second nutrition information vector, and the third nutrition information vector; and
transmit a list of data records of the plurality of data records to an electronic device of a user of the health tracking system, the list of data records at least including the first data record and the second data record, a relative sorting of the first data record and the second data record in the list of data records depending on the determination of which of the first data record and the second data record is more relevant to the query string.
Claim 14
The health tracking system according to claim 13, wherein:
the query string is a search string received from the electronic device of the user; and the list of data records is presented on the electronic device of the user as search results. 
Claim 12
The health tracking system according to claim 11, wherein: 
the query string is a search string received from the electronic device of the user; and the list of data records is presented on the electronic device of the user as search results.
Claim 15
The health tracking system according to claim 13, wherein:
the query string is a descriptive string of a third data record of the plurality of data records which was selected by the user; and the list of data records is presented on the electronic device of the user as recommended data records that are similar to the selected third data record. 
Claim 13
The health tracking system according to claim 11, wherein:
the query string is a descriptive string of a third data record of the plurality of data records which was selected by the user; and the list of data records is presented on the electronic device of the user as recommended data records that are similar to the selected third data record.
Claim 16
The health tracking system according to claim 13, wherein:
the query string is a descriptive string of a third data record of the plurality of data records which is logged in food logs of the user one of (i) more than a predetermined number of times and (ii) with more than a predetermined frequency; and 
the list of data records is presented on the electronic device of the user as recommended data records that are similar to the third data record.
Claim 14
The health tracking system according to claim 11, wherein:
the query string is a descriptive string of a third data record of the plurality of data records which is logged in food logs of the user one of (i) more than a predetermined number of times and (ii) with more than a predetermined frequency; and 
the list of data records is presented on the electronic device of the user as recommended data records that are similar to the third data record.
Claim 17
The health tracking system according to claim 13, the data processor being configured to: 
train the machine learning model using a plurality of training inputs, each training input including (i) a training query string, (ii) a first descriptive string and first nutritional data labeled as corresponding to a relevant candidate, and (iii) a second descriptive string and second nutritional data labeled as corresponding to an irrelevant candidate, parameter values of the at least one embedding function and of the second embedding function being learned during the training. 
Claim 15
The health tracking system according to claim 11, the computer processor being configured to:
train the machine learning model using a plurality of training inputs, each training input including (i) a training query string, (ii) a first descriptive string and first nutritional data labeled as corresponding to a relevant candidate, and (iii) a second descriptive string and second nutritional data labeled as corresponding to an irrelevant candidate, parameter values of the at least one embedding function and of the second embedding function being learned during the training.
Claim 18
The health tracking system according to claim 13, wherein the embedding function is a first embedding function of the machine learning model, and wherein the data processor is further configured to generate (i) a first feature vector based on the descriptive string of the first data record, (ii) a second feature vector based on the descriptive string of the second data record, and (iii) a third feature vector based on the query string, using at least one first embedding function of the machine learning model, the at least one first embedding function being learned in a training process of the machine learning model.
Claim 11
“... generate (i) a first feature vector based on the descriptive string of the first data record, (ii) a second feature vector based on the descriptive string of the second data record, and (iii) a third feature vector based on the query string, using at least one first embedding function of a machine learning model, the at least one first embedding function being learned in a training process of the machine learning model...”

Claim 19
A method of operating a health tracking system to train a machine learning model, the method comprising: 
receiving, with a processor of the health tracking system, a plurality of training inputs, each training input including (i) a query string, (ii) a first descriptive string and first nutritional data labeled as corresponding to a correct output, and (iii) a second descriptive string and second nutritional data labeled as corresponding to an incorrect output; and for each training input: 








determining, with the processor, (i) a first nutrition information vector from the first nutritional data and (ii) a second nutrition information vector from the second nutritional data;
generating, with the processor, a third nutrition information vector based on the query string, using an embedding function of a machine learning model;
determining, with the processor, a hinge loss based at least in part on the first nutrition information vector, the second nutrition information vector, and the third nutrition information vector; and


adjusting, with the processor, parameter values of the machine learning model based on the hinge loss. 
Claim 17
A method of operating a health tracking system to train a machine learning model, the method comprising: 
receiving, with a processor of the health tracking system, a plurality of training inputs, each training input including (i) a query string, (ii) a first descriptive string and first nutritional data labeled as corresponding to a correct output, and (iii) a second descriptive string and second nutritional data labeled as corresponding to an incorrect output; and for each training input: 
generating, with the processor, (i) a first feature vector based on the first descriptive string, (ii) a second feature vector based on the second descriptive string, and (iii) a third feature vector based on the query string, using at least one first embedding function of the machine learning model; 
determining, with the processor, (i) a first nutrition information vector from the first nutritional data and (ii) a second nutrition information vector from the second nutritional data; 
generating, with the processor, a third nutrition information vector based on the query string, using a second embedding function of the machine learning model;
determining, with the processor, a hinge loss based on the first feature vector, the second feature vector, the third feature vector, first nutrition information vector, the second nutrition information vector, and the third nutrition information vector; and 
adjusting, with the processor, parameter values of the machine learning model based on the hinge loss.
Claim 20
The method according to claim 19 further comprising:
storing, with the processor, a plurality of data records in a database, each of the plurality of data records comprising at least a descriptive string and nutritional data regarding a respective consumable item; receiving, with the processor, a search string from a user of the health tracking system; 
providing, with the processor, a list of data records of the plurality of data record from the database to the user based on the search string; 
receiving, with the processor, a selection from the user of a data record from the list of data records; and 
generating, with the processor, at least one training input of the plurality of training inputs based in part on the search string, the list of data records, and the selection from the user.
Claim 20
The method according to claim 17 further comprising: 
storing, with the processor, a plurality of data records in a database, each of the plurality of data records comprising at least a descriptive string and nutritional data regarding a respective consumable item; receiving, with the processor, a search string from a user of the health tracking system; 
providing, with the processor, a list of data records of the plurality of data record from the database to the user based on the search string; 
receiving, with the processor, a selection from the user of a data record from the list of data records; and 
generating, with the processor, at least one training input of the plurality of training inputs based in part on the search string, the list of data records, and the selection from the user.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rapaport (U.S. Pyb 2019/0171707 A1).
Claim 1
Rapaport discloses a method of operating a health tracking system (fig. 2 system 200) having a processor (fig. 2, processor 202) and a database configured to store a plurality of data records (fig. 2, data repository 214 include food-recipe dataset 214A, ingredient dataset 214B, Ingredient-substitution dataset 214C), each of the plurality of data records comprising at least a descriptive string ([0098], line 4-5, “... each food-recipe data structure stores a set of ingredients... and instructions” [0105], line 4-6, “...  Each ingredient may be stored as values of parameters, optionally as coordinates of an ingredient point in a multi-dimensional ingredient space...” parameters include: [0108] Nutritional parameters...” <examiner note: each ingredient in the food-recipe data structure is stored as a value of nutritional parameter; instructions <=> descriptive string >), the method comprising: 
receiving, with the processor, a query string ([0145], line 1, “... a text-based food recipe is received...”); 
retrieving, with the processor, a first data record of the plurality of data records and a second data record of the plurality of data records from the database ([0184], “... At 508, the trained neural network computes coordinates of a respective sample point within the multi-dimensional space for each of the sample food-recipe data structures. The sample point is indicative of the respective sample food-recipe data structure...” <examiner note: multiple sample-food-recipe data structures are retrieved>); 
generating, with the processor, (i) a first nutrition information vector from the nutritional data of the first data record and (ii) a second nutrition information vector from the nutritional data of the second data record ([0184], “... At 508, the trained neural network computes coordinates of a respective sample point within the multi-dimensional space for each of the sample food-recipe data structures. The sample point is indicative of the respective sample food-recipe data structure...” [0135], line 2-3, “... a vector (i.e., set of coordinates denoting a point)...” [0175], “... The similarity computation... takes into account the information available for the recipe (as stored in the datasets), for example, ingredients, nutritional value, chemical structure, texture, and instructions...” <examiner note: each sample food-recipe data structure is represented as a point/vector with values/coordinates of ingredient/nutritional parameter/values in multi-dimentional space>); 
generating, with the processor, a third nutrition information vector based on the query string, using an embedding function of a machine learning model ([0122], line 1-2, “... a target text-based food recipe is encoded...” [0123], “... A vector representation of the incidence of ingredients appearing in the target text-based food-recipe...” Each ingredient may be stored as values of parameters, optionally as coordinates of an ingredient point in a multi-dimensional ingredient space...” parameters include: [0108] Nutritional parameters...”), the embedding function being learned in a training process of the machine learning model ([0128], line 2-3, “... training the neural network...” [0117], line 1-4, “... The output of the neural network... as a function ƒ that operates on a certain inputted food-recipe data structure r, denoted ƒ(r)...”); and 
determining, with the processor, which of the first data record and the second data record is more relevant to the query string based at least in part on the first nutrition information vector, the second nutrition information vector, and the third nutrition information vector ([0187], “... At 510, a statistical distance between the target point and each respective sample point is computed...” [0190], line 8-10, “... The sample food-recipes that are statistically closest to the target food-recipe data structure along the axes representing the similarity parameter(s) are selected...” <examiner note: if the first sample point of the first sample food-recipe data structure is closer to the target point of the target text-based food recipe than the second sample point of the second sample food-recipe data structure, the first sample food-recipe is more similar/relevant to the query text-based food recipe>)
Claim 2
Claim 1 is included, Rapaport discloses wherein the embedding function is a second embedding function, the method further comprising generating, with the processor, at least one feature vector using at least one first embedding function of the machine learning model, the at least one first embedding function being learned in the training process of the machine learning model ([0198], “... at 110, a classifier for classification of a text-based food-recipe is computed based on output of the trained neural network...” [0203], “... At 604, the trained neural network computes coordinates of a respective sample point within a multi-dimensional space for each of the sample food-recipe data structures. Feature vector(s) based on the computed coordinates are used for training the statistical classifier...”)
Claim 3
Claim 2 is included, Rapaport further discloses wherein the at least one feature vector includes (i) a first feature vector based on the descriptive string of the first data record, (ii) a second feature vector based on the descriptive string of the second data record, and (iii) a third feature vector based on the query string (
[0203] At 604, the trained neural network computes coordinates of a respective sample point within a multi-dimensional space for each of the sample food-recipe data structures. Feature vector(s) based on the computed coordinates are used for training the statistical classifier. [0204] It is noted that the multi-dimensional representation of the food-recipe outputted by the trained neural network may include coordinates obtained from one or more hidden layers (i.e., intermediate layers) and/or the output layer (i.e., the last layer), for example, the weights of the hidden and/or output layers. [0205] The values of the hidden and/or output layers may be stored as a set of features, for example, a feature vector, for training the classifier...”)
Claim 9
Claim 1 is included, Paraport discloses wherein the act of generating the first nutrition information vector and the second nutrition information vector includes: forming, with the processor, the first nutrition information vector with values equal to an energy content from the first data record, a fat content from the first data record, a carbohydrate content from the first data record, and a protein content from the first data record; and forming, with the processor, the second nutrition information vector with values equal to an energy content from the second data record, a fat content from the second data record, a carbohydrate content from the second data record, and a protein content from the second data record ([0184], “... At 508, the trained neural network computes coordinates of a respective sample point within the multi-dimensional space for each of the sample food-recipe data structures. The sample point is indicative of the respective sample food-recipe data structure...” [0135], line 2-3, “... a vector (i.e., set of coordinates denoting a point)...” [0108] Nutritional parameters, for example, carbohydrate content, sugar content, saturated fat content, fiber content, omega-3 content, and alcohol content...”)

Claim 13 is similar to claim 1. The claim is rejected based on the same reason.

Claim 14
Claim 13 is included, Paraport discloses wherein: the query string is a search string received from the electronic device of the user (fig. 2, one or more client terminal 208 send text qyery to the computing device 204); and the list of data records is presented on the electronic device of the user as search results (fig. 10 displays the results)
Claim 15
Claim 13 is included, Paraport discloses wherein: the query string is a descriptive string of a third data record of the plurality of data records which was selected by the user ([0122], line 1-2, “... a target text-based food recipe is encoded...” [0123], “... A vector representation of the incidence of ingredients appearing in the target text-based food-recipe...” Each ingredient may be stored as values of parameters, optionally as coordinates of an ingredient point in a multi-dimensional ingredient space...”); and the list of data records is presented on the electronic device of the user as recommended data records that are similar to the selected third data record ([0187], “... At 510, a statistical distance between the target point and each respective sample point is computed...” [0190], line 8-10, “... The sample food-recipes that are statistically closest to the target food-recipe data structure along the axes representing the similarity parameter(s) are selected...”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167